Title: Amendment to Motion on John Laurens’ Mission, [12 July] 1782
From: Bland, Theodorick,Madison, James
To: 


Editorial Note
The background and outcome of Colonel John Laurens’ mission as a special minister of the United States to France have already been summarized (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (4 vols. to date; Chicago, 1962——)., II, 207, n. 2; 239, n. 4; 259–60; 260, n. 9; III, 244; 245, n. 5; 247; 248, n. 2; 249; 250, n. 4).
Shortly before Laurens reached L’Orient on 9 March 1781, the court of Versailles had granted the United States a “free gift” of six million livres (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 278, 281). Franklin proposed and Vergennes agreed that Laurens should use about two million livres of this total to purchase military matériel in France and that the rest of the specie should be shipped to America (ibid., IV, 418–19, 605–6). Insisting that the two million would not suffice to re-equip Washington’s troops, Laurens pressed for an additional grant. In Franklin’s opinion, Laurens “brusqued the ministers too much,” but they consented to have the king’s treasury stand as security for the repayment by Congress of a potential loan from Dutch bankers amounting to an additional ten million livres (ibid., IV, 355–59, 364–66, 391–92, 660–61). Louis XVI also agreed to advance this sum “as soon as possible,” if the “loan should meet with difficulties” (ibid., IV, 418). Although Laurens by 15 May had been notified “of the total refusal of the Dutch to countenance” the loan, he assumed that he was authorized to draw at once against the ten million as guaranteed by France (ibid., IV, 416, 688–89, 692). Prior to embarking for the United States on 1 June 1781 with 2,500,000 livres in specie and a part of the matériel, Laurens arranged with Franklin and Vergennes to have his secretary, Captain William Jackson, bring 1,500,000 livres to America as soon as he could complete the mission (ibid., IV, 545–46, 605–6, 692).
By acting hastily Laurens created the long-lasting and complicated problems reflected in the present motion. After purchasing from Commodore Alexander Gillon for £10,000 goods for which the latter had been unable to pay, Laurens arranged with Gillon to transport them and other supplies to America (ibid., IV, 382–83, 485, 781; Report on Foreign Dispatches, 20 March 1782, nn. 5 and 6). Although Vergennes had expected that the king’s gift of money would be used to purchase French wares, Laurens and Jackson bought heavily, including some goods of British origin, in the Netherlands (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 383, 484).
News that Jackson had bought beyond the limit of his funds and, with Gillon, had also chartered two merchant vessels to transport the goods, reached Franklin soon after Laurens sailed for America. Lacking money to cover these unanticipated bills, failing to persuade Vergennes to come to his financial rescue, and recognizing that the credit of the United States was in jeopardy, Franklin informed Jackson that the 1,500,000 livres would have to be used to help satisfy his creditors rather than be taken to the United States (ibid., IV, 467–68, 484–85, 493, 522–23, 605–6). Following an acrimonious exchange of letters with Franklin, Jackson sailed with Gillon in August 1781 and finally reached Philadelphia on 28 February 1782 (ibid., IV, 529–31, 543–46, 546 n.; NA: PCC, No. 41, IV, 445–59, and especially fol. 451; JM to Randolph, 29 May 1782).
Jackson necessarily had left in Amsterdam the military stores for which he could not pay and the two vessels wherein these goods were stowed. Both the suppliers of the articles and the shipowners looked to Franklin for remuneration and heavy damages for non-fulfillment of contracts. Gillon’s creditors further complicated matters by seeking their due through “arresting” some of the goods bought by Jackson as Laurens’ agent (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 705, 827; V, 514). At the time of the present motion and for many months thereafter, Franklin, Adams, and Thomas Barclay were still endeavoring to disentangle these transactions, effect settlements with the claimants, and thereby release for shipment to the United States the articles abandoned by Jackson in the Netherlands (ibid., IV, 835, 838; V, 114, 159–60, 163, 219, 514; Report on Foreign Dispatches, 20 March 1782, n. 6; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 574).
In the meantime John Laurens had arrived in Philadelphia on 2 September 1781 and reported to Congress that Jackson would return before long in Gillon’s ship, bringing the balance of the specie and matériel (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 685–92; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 932). Jackson, however, having quarreled with Gillon, disembarked in Spain and reached Philadelphia empty-handed in the following February. While in Spain Jackson had written apologetically to Franklin, admitting that his distrust of Gillon and his refusal to permit the money to be carried on Gillon’s ship had been completely warranted (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 546 n.).
Although Gillon had much to account for, he was greeted with acclaim when, after his West Indian exploits, he docked his frigate and prizes at Philadelphia on 29 May. He, too, had been aggrieved by Franklin (JM to Randolph, 29 May 1782; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 309). By then Congress had received from Franklin at least two letters which included brief explanations of his dealings with Jackson and Gillon (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 141 and n., 150–51, 290–91; Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 825–28; V, 218–19).
Ralph Izard began his term in Congress on 7 June, and Arthur Lee resumed his seat on the 27th of that month (Lee to JM, 24 May, n. 4; Jones to JM, 25 June, n. 15; JM to Randolph, 2 July 1782). They and Franklin’s other foes in Congress probably welcomed the opportunity to embarrass Franklin by having a committee investigate his conduct. In a letter to Samuel Adams on 6 August 1782, Arthur Lee designated Franklin’s withholding of the 1,500,000 livres from Jackson as equivalent to “an absolute robbery” (Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 428–30).
 

[12 July 1782]

That Col: Laurense’s letters & reports to Congress concerning his Mission to the Court of France and the loans & donation in Specie obtaind from that court and the disposition made by him respecting the said Donation & loans—and respecting the purchases and Contracts made by him on the Credit thereof—and for freight &.c. [or by others & paid for out of monies obtained from the Ct of France on his application] be referred to a Committe to make strict enquiry into the Causes of detention of the money goods &c and report thereon to Congress
